DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 each recite the limitation "the first side wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (9,290,274) in view of Satomi (4,336,863).
With respect to claim 1, Roach teaches a stacked cavity structure (Figures 3 and 4, defined by cavities formed by spacing #46 between filaments/arms #42) for arrangement on a mounting surface of a duct (as seen in Figure 1 in the same way as Applicant’s), comprising: a support spine (defined by at least one of framework surfaces #22) configured to be arranged on the mounting surface and extending into the duct with a longitudinal axis defining a longitudinal orientation; and a plurality of arms (42) extending from the support spine (at least one of #22) and at least partially forming a plurality of overlapping cavities (defined by spacing #46 between arms/filaments #42) relative to the longitudinal orientation.  Roach fails to teach wherein each of the plurality of arms includes at least a proximal first arm segment and a distal first arm segment.  Satomi teaches a similar sound damping structure having cavities formed by a plurality of arms (5) extending from the support spine (6 when combined) and at least partially forming a plurality of overlapping cavities (defined by spacing between arms #5) relative to the longitudinal orientation, wherein each of the plurality of arms (5) includes at least a proximal first arm segment (defined by proximal segment attached to spine/plate #6) and a distal first arm segment (defined by distal, free end segment of arm #5).  Because Roach and Satomi both teach arm elements having cavities formed between respective arms for the purpose of damping sound waves (Roach, Col. 3, Lines 15-23; Satomi, Col. 2, Lines 4-14, 33-41), and Satomi further teaches forming the arm with a distal and proximal section, and that the lengths and angles of the oblique plates #5 (i.e. arms) can be varied according to applications of the silencer structure; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach, with the apparatus of Satomi so as to adapt the silencing device to different situations/applications requiring sound dampening of a gas flow duct.
	With respect to claim 2, Satomi teaches wherein at least one of the plurality of arms (Figures 1 and 3, #5) includes at least one intermediate first arm segment (could be intermediate section having the bent portion connecting proximal and distal ends of plate /arm #5) in between the proximal first arm segment (defined by proximal segment attached to spine/plate #6) and the distal first arm segment (defined by distal, free end segment of arm #5).  
	With respect to claim 3, Roach teaches wherein the plurality of overlapping cavities (46) includes at least three overlapping cavities (clearly seen).  
	With respect to claim 4, Roach teaches wherein the plurality of arms (42, when combined) and the plurality of cavities (46) extend about the support spine (defined by at least one of framework surfaces #22) with a hexagonal cross-sectional shape, and wherein the stacked cavity structure further comprises a first side wall (defined by at least another of framework surfaces #22, opposite support spine) that surrounds the plurality of arms (42) and the plurality of overlapping cavities (46).  
	With respect to claim 5, Roach teaches further comprising a passage (defined by central passage of cell #28) extending along the longitudinal orientation and positioned between the first side wall (defined by at least another of framework surfaces #22, opposite support spine) and the 24UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0063420 (002.4866C1)plurality of arms (42), wherein each of the plurality of overlapping cavities (46) includes a cavity inlet (defined by spacing between adjacent arms at distal ends) fluidly coupled to the passage (28).  
	With respect to claim 6, Roach and Satomi teach wherein the plurality of arms (Roach, #42) is a first plurality of arms and the plurality of overlapping cavities (Roach, #46) is a first plurality of overlapping cavities, and wherein the stacked cavity structure further comprises a second plurality of arms (Roach, #42) extending from the first side wall (Roach, defined by at least another of framework surfaces #22, opposite support spine) and at least partially forming a second plurality of overlapping cavities (Roach, #46) relative to the longitudinal orientation, wherein each of the second plurality of arms includes a proximal second arm segment (proximal end segment of Satomi, #5) and a distal second arm segment (distal end segment of Satomi #5), wherein each of the second plurality of cavities (Roach, #46) has a second cavity inlet (Roach, defined by spacing between adjacent arms at distal ends) fluidly coupled to the passage (Roach, #28) on an opposite side relative to the first plurality of overlapping cavities (Roach, #46 - due to support spine and first wall opposing each other, and each including the arms and cavities #42/46 structure of Roach, Figure 4).  
	With respect to claim 7, Roach teaches a stacked cavity structure (Figures 3 and 4, defined by cavities formed by spacing #46 between filaments/arms #42) for arrangement on a mounting surface of a duct (as seen in Figure 1 in the same way as Applicant’s), comprising: a support spine (defined by at least one of framework surfaces #22) configured to be arranged on the mounting surface and extending into the duct with a longitudinal axis defining a longitudinal orientation; and a plurality of arms (42) extending from the support spine (at least one of #22) and at least partially forming a plurality of overlapping cavities (defined by spacing #46 between arms/filaments #42) relative to the longitudinal orientation, wherein a proximal end (attached end) of the first arm extends from the support spine (22) at an angle.  Roach fails to teach wherein each of the plurality of arms includes at least a proximal first arm segment and a distal first arm segment, and the proximal first arm segment extends from the support spine at an angle.  Satomi teaches a similar sound damping structure having cavities formed by a plurality of arms (5) extending from the support spine (6 when combined) and at least partially forming a plurality of overlapping cavities (defined by spacing between arms #5) relative to the longitudinal orientation, wherein each of the plurality of arms (5) includes at least a proximal first arm segment (defined by proximal segment attached to spine/plate #6) and a distal first arm segment (defined by distal, free end segment of arm #5), and the proximal first arm segment (defined by proximal segment attached to spine/plate #6) extends from the support spine (6, when combined) at an angle.  Because Roach and Satomi both teach arm elements having cavities formed between respective arms for the purpose of damping sound waves (Roach, Col. 3, Lines 15-23; Satomi, Col. 2, Lines 4-14, 33-41), and Satomi further teaches forming the arm with a distal and proximal section, and that the lengths and angles of the oblique plates #5 (i.e. arms) can be varied according to applications of the silencer structure; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach, with the apparatus of Satomi so as to adapt the silencing device to different situations/applications requiring sound dampening of a gas flow duct.
	With respect to claim 8, Satomi teaches wherein at least one of the plurality of arms (Figures 1 and 3, #5) includes at least one intermediate first arm segment (could be intermediate section having the bent portion connecting proximal and distal ends of plate /arm #5) in between the proximal first arm segment (defined by proximal segment attached to spine/plate #6) and the distal first arm segment (defined by distal, free end segment of arm #5).  
	With respect to claim 9, Roach teaches wherein the plurality of overlapping cavities (46) includes at least three overlapping cavities (clearly seen).  
	With respect to claim 10, Roach teaches wherein the plurality of arms (42, when combined) and the plurality of cavities (46) extend about the support spine (defined by at least one of framework surfaces #22) with a hexagonal cross-sectional shape, and wherein the stacked cavity structure further comprises a first side wall (defined by at least another of framework surfaces #22, opposite support spine) that surrounds the plurality of arms (42) and the plurality of overlapping cavities (46).  
	With respect to claim 11, Roach teaches further comprising a passage (defined by central passage of cell #28) extending along the longitudinal orientation and positioned between the first side wall (defined by at least another of framework surfaces #22, opposite support spine) and the 24UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0063420 (002.4866C1)plurality of arms (42), wherein each of the plurality of overlapping cavities (46) includes a cavity inlet (defined by spacing between adjacent arms at distal ends) fluidly coupled to the passage (28).  
	With respect to claim 12, Roach and Satomi teach wherein the plurality of arms (Roach, #42) is a first plurality of arms and the plurality of overlapping cavities (Roach, #46) is a first plurality of overlapping cavities, and wherein the stacked cavity structure further comprises a second plurality of arms (Roach, #42) extending from the first side wall (Roach, defined by at least another of framework surfaces #22, opposite support spine) and at least partially forming a second plurality of overlapping cavities (Roach, #46) relative to the longitudinal orientation, wherein each of the second plurality of arms includes a proximal second arm segment (proximal end segment of Satomi, #5) and a distal second arm segment (distal end segment of Satomi #5), wherein each of the second plurality of cavities (Roach, #46) has a second cavity inlet (Roach, defined by spacing between adjacent arms at distal ends) fluidly coupled to the passage (Roach, #28) on an opposite side relative to the first plurality of overlapping cavities (Roach, #46 - due to support spine and first wall opposing each other, and each including the arms and cavities #42/46 structure of Roach, Figure 4).  
	With respect to claim 13, Satomi teaches wherein the first distal arm segment (distal end segment of Satomi #5) extends from the first proximal arm segment (proximal end segment of Satomi, #5at a second angle.
 	With respect to claim 14, Roach and Satomi are relied upon for the reasons and disclosures set forth above.  Satomi further teaches wherein the first distal arm segment includes a non-tapered end shape.  Roach and Satomi fail to teach wherein the first distal arm segment includes a tapered end shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the first distal arm segment includes a tapered end shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Satomi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound attenuation apparatus are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837